Supreme Court of the United States
                               Office of the Clerk
                         Washington, DC 20543-0001
                                                                 Scott S. Harris
                                                                 Clerk of the Court
                                                                 (202)479-3011
                                     April 14, 2015


Clerk
Court of Criminal Appeals of Texas
P.O. Box 12308
Capitol Station
Austin, TX 78711



        Re:   Kwame Rockwell
              v. Texas
              No. 14-9317
              (Your No. WR-80,232-01)


Dear Clerk:


     The petition for a writ of certiorari in the above entitled case was filed on
March 17, 2015 and placed on the docket April 14, 2015 as No. 14-9317.




                                        Sincerely,

                                        Scott S. Harris, Clerk

                                        by,

                                        Michael Duggan
                                        Case Analyst




                                                                    • RECEIVED IN
                                                              COURT OF CRIMINAL .APPEALS

                                                                      APR 20 2015

                                                                  Abel Acosta, Clerk